Exhibit 10.1

METABASIS THERAPEUTICS, INC.

AMENDMENT TO OFFER LETTER AND SEVERANCE AGREEMENT

This Amendment to Offer Letter and Severance Agreement (the “Amendment”) is
hereby entered into by and between Tran Nguyen (“Employee”) and Metabasis
Therapeutics, Inc., a Delaware corporation (the “Company”) (each a “Party” and
together, the “Parties”) effective as of October 12, 2009 (the “Effective
Date”), and amends the Offer Letter dated February 17, 2009 between the Parties
(the “Offer Letter”) and the Amended and Restated Severance Agreement between
the Parties dated March 20, 2009 (the “Severance Agreement”).

WHEREAS, the Parties wish to amend the Offer Letter and the Severance Agreement,
as set forth below.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the Parties hereto as follows:

AGREEMENT

The Parties, intending to be legally bound, agree as follows effective as of the
Effective Date:

1. Amendment of Offer Letter. The first full paragraph on page 2 of the Offer
Letter is hereby amended and restated in its entirety to read as follows:

“We have budgeted $25,000 for your relocation expenses to san Diego. You will
also be eligible for reimbursement for (A) the costs of corporate housing and
weekly trips between San Francisco and San Diego for either yourself or your
wife (the “Reimbursements”), each until further notice by the Compensation
committee of the Company’s Board of Directors and (B) normal and customary
closing costs (up to 2% of the new mortgage amount) on a new home purchase. On
or after October 6, 2009, we will also pay you an additional payment (a
“Gross-Up Payment”) in an amount such that after the payment of all taxes on the
Reimbursements accrued on and after October 6, 2009 and any Gross-Up Payment,
you shall retain an amount equal to such Reimbursements.

2. Amendment of Severance Agreement. Section 7(b) of the Severance Agreement is
hereby amended and restated in its entirety to read as follows:

“(b) The Employee’s target bonus for the year in which the termination of his
employment with the Company is effective.”

3. Miscellaneous Provisions.

3.1 Original Agreements. The Offer Letter and the Severance Agreement, as
amended by this Amendment, shall continue in full force and effect after the
date hereof.



--------------------------------------------------------------------------------

3.2 Whole Agreement. No agreements, representations or understandings (whether
oral or written and whether express or implied) which are not expressly set
forth in the Offer Letter or Severance Agreement, as amended by this Amendment,
have been made or entered into by either party with respect to the subject
matter of this Amendment.

3.3 Counterparts; Facsimile. This Amendment may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Amendment. Facsimile signatures shall have the same effect as original
signatures.

3.4 Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

3.5 Choice of Law. All questions concerning the construction, validity and
interpretation of this Amendment will be governed by the law of the State of
California.

IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized representative, effective as of the
Effective Date.

 

COMPANY: METABASIS THERAPEUTICS, INC. By:  

/s/    Mark D. Erion

  Mark D. Erion, Ph.D.,   President, CEO, and CSO EMPLOYEE:

/s/    Tran B. Nguyen

Tran Nguyen